                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION

QUANCIDINE HINSON-GRIBBLE,                         )
               Plaintiff,                          )
v.                                                 )       JUDGMENT
                                                   )       No. 5:16-CV-70-FL
UNITED STATES OFFICE OF PERSONNEL                  )
MANAGEMENT,                                        )
                Defendant.                         )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s order entered
October 5, 2018, and for the reasons set forth more specifically therein, this case is dismissed
without prejudice for failure to respond to the show cause order.

This Judgment Filed and Entered on October 5, 2018, and Copies To:
Quancidine Hinson-Gribble (via U.S. Mail) 6129 Louise Street, Fayetteville, NC 28314.

October 5, 2018                     PETER A. MOORE, JR. CLERK
                                      /s/ Sandra K. Collins
                                    (By) Sandra K. Collins, Deputy Clerk
